FILED
                             NOT FOR PUBLICATION                           MAR 13 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MUDIAGA OBIJURU URIE, a.k.a. Troy                Nos. 12-73672
Urie, a.k.a. Troy Mudiaga Urie, a.k.a.           Nos. 13-70209
Mydiaga Urig,
                                                 Agency No. A098-409-078
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                       On Petition for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       In these consolidated petitions for review, Mudiaga Obijuru Urie, a native

and citizen of Nigeria, petitions pro se for review of the Board of Immigration

Appeals’ (“BIA”) orders denying his motions to reopen and reconsider. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

motions to reopen and reconsider. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th

Cir. 2005). We deny the petitions for review.

      The BIA did not abuse its discretion in denying Urie’s motion to reopen as

untimely where he filed his motion more than four years after his final removal

order, and he did not establish that his motion was subject to equitable tolling to

delay the filing deadline for the sole purpose of allowing his visa petition to

become current. See Socop-Gonzalez v. INS, 272 F.3d 1176, 1193 (9th Cir. 2001)

(en banc) (equitable tolling available where petitioner is unable to obtain vital

information bearing on the existence of a claim because of circumstances beyond

petitioner’s control). Accordingly, the BIA did not abuse its discretion in denying

Urie’s motion to reconsider because he failed to establish any error in its prior

order. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez, 272 F.3d at 1180 n.2.

      PETITIONS FOR REVIEW DENIED.




                                           2                            12-73672, 13-70209